FILED
                             NOT FOR PUBLICATION                            JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS A. HERNANDEZ BARRON,                        No. 08-70387

               Petitioner,                       Agency No. A075-178-354

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Luis A. Hernandez Barron, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision finding him removable for participating in

alien smuggling and denying his application for cancellation of removal. Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s findings of fact, Nakamoto v. Ashcroft, 363 F.3d 874, 881-82 (9th Cir.

2004), and de novo questions of law, Mercado-Zazueta v. Holder, 580 F.3d 1102,

1104 (9th Cir. 2009). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Hernandez

Barron was removable due to alien smuggling. See 8 U.S.C. § 1182(a)(6)(E)(i);

Urzua-Covarrubias v. Gonzales, 487 F.3d 742, 748-49 (9th Cir. 2007).

      The BIA properly concluded that Hernandez Barron was ineligible for

cancellation of removal because he lacked seven years of continuous residence in

the United States after being “admitted in any status.” See 8 U.S.C. § 1229b(a)(2);

id. § 1101(a)(13)(B) (“An alien who is paroled . . . shall not be considered to have

been admitted.”). Hernandez Barron points to no authority to support his

contention that his wife’s admission as a lawful permanent resident may be

imputed to him. Cf. Cuevas-Gaspar v. Gonzales, 430 F.3d 1013, 1029 (9th Cir.

2005) (a parent’s admission for permanent resident status may be imputed to the

parent’s minor child to satisfy the seven-year continuous residence requirement).

      We lack jurisdiction to consider Hernandez Barron’s contentions regarding a

justification defense to the smuggling charge, and admission based on the filing of




                                          2                                    08-70387
an application for adjustment of status, because he failed to exhaust these claims

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    08-70387